Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/188,313, CHARGED PARTICLE TRANSPORT SYSTEM AND INSTALLATION METHOD THEREFOR, filed on 3/1/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 7-9, “a screw hole formed in a fixing member located around the first plate” is indefinite because the term with “around” is vague, it is not clear if the fixing member is surrounding the first plate.	
	Claim 1, lines 17-19, “being configured to support at least one device through which charged particles pass” is indefinite because it is not clear what produces the charged particle, how the charged particles have the ability to pass and where is the charged particle pass from? 
Claim 6, lines 10, “a screw hole formed in a fixing member located around the first plate” is indefinite because the term with “around” is vague, it is not clear if the fixing member is surrounding the first plate.	
	Claim 6, line 23, “through which charged particles pass” is indefinite because it is not clear what produces the charged particle, how the charged particles have the ability to pass and where is the charged particle pass from? 
	Claim 6, line 23, “device” is indefinite because it is not clear if the device is the light beam or optical-position adjustment device as cited in claim 6, lines 14-15.
	Claims 2-5 are rejected as depending on rejected claim 1.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2005/0109131 to Wanek et al.
US Patent Application Publication # 2005/0068740 to Ulen et al.
US Patent Application Publication # 2020/0106067 to Russell
US Patent Application Publication # 2021/0067246 to NyKolak et al.
US Patent Application Publication # 2008/0011912 to Liao 
The cited references above teach a standoff structure for supporting an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        6/15/22